Case 19-41658   Doc   Filed 07/23/20 Entered 07/23/20 08:44:55   Desc Main
                          document Page 1 of 6
Case 19-41658   Doc   Filed 07/23/20 Entered 07/23/20 08:44:55   Desc Main
                          document Page 2 of 6
Case 19-41658   Doc   Filed 07/23/20 Entered 07/23/20 08:44:55   Desc Main
                          document Page 3 of 6
Case 19-41658   Doc   Filed 07/23/20 Entered 07/23/20 08:44:55   Desc Main
                          document Page 4 of 6
Case 19-41658   Doc   Filed 07/23/20 Entered 07/23/20 08:44:55   Desc Main
                          document Page 5 of 6
Case 19-41658   Doc   Filed 07/23/20 Entered 07/23/20 08:44:55   Desc Main
                          document Page 6 of 6
